Title: To Benjamin Franklin from Thomas Barclay, 23 March 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir,
Ghent 23d. March 1782
I left Amsterdam the 10th. and have been here ten days; I Came on the incouragement given me by a Merchant of this City, that he wou’d exchange the products of the Netherlands, for such British Manufactures as wou’d suit him, chosen from those in my hands belonging to the United States, and which I Cou’d not ship to America unless I did it in Contradiction to a Resolution of Congress in the View of all the Trading people of Amsterdam who are interested in the Commerce of that Country, The amount of those goods is about a Hundred thousand Guilders, I did every thing in my power to dispose of them or exchange them at Amsterdam but to No purpose, the determination in America against receiving such goods has operated against them to such a degree in that place, as put it out of my power, and it being equaly necessary that both parties shou’d see the goods they were to receive, the person from hence is to meet me at Amsterdam this day two weeks, when I doubt not but we shall settle the Matter finaly— I have taken some Samples of the goods which he is to furnish me with, amongst them are white & Check’d linen shirts for Soldiers and Seamen— The former at 31 stivers Dutch Money, about 2/7 d [2 s., 7 p.] sterling, greatly supperior to those worn by the Imperial troops, and the later at 27½ stivers equal to ⅔ sterling— Of those I expect to get part ready to send by the ship General Sulivan, which was not got to Amsterdam when I heard from thence last post— I have taken the opportunity of being here to Examin Mr. Deanes Accounts agreeable to a Resolution of Congress, they are Very long as You will Naturaly immagine, and are Comprised under four heads— His personal Expences of every kind for about four Years— A Salary of about Twelve thousand livres per annum for some time— Twenty thousand livres paid the French Officers going to America, and a Commission of 5 per Cent on all the Goods purchased by Mr. Beaumarchais, Mr. Montieu, and Mr. Chamont, the amount of the supplies sent by Mr. Beaumarchais is about five Million of livres, on which He had charged a Commission of 10 per Cent, so that the whole Commission on that account amounts to Upwards of 15 per Cent.
I shall transmit to Congress the particulars of Mr. Deanes Accounts, recommend to them to appoint a Committee to make a report upon them, to state their objections and allow Me to settle them in Europe by an Arbitration of four or five Men of Charracter— If the Matter is ever to be ended I see no better manner, for it is of so Complicated a Nature that I can do nothing farther untill I have particular orders from Congress— I have the honour to be with the greatest respect, Sir Your Excellencys Most Obedient Huml Servant
Thos Barclay
His Excellency Benjn. Franklin Esqre.
 
Endorsed: March 23
